 1   Mathew Higbee, Bar #: 11158,
     3110 West Cheyenne Ave, Ste 200
 2
     North Las Vegas, NV 89128
 3   T: (714) 617-8300
     F: (714) 597-6559
 4   Email: Mhigbee@higbeeassociates.com
 5
     Jeffrey Lohman, Bar #032315
 6   (Pro Hac Vice)
     The Law Office of Jeffrey Lohman, P.C.
 7   28544 Old Town Front St., Ste. 201
     Temecula, CA 92590
 8
     Tel. (866) 329-9217
 9   Fax (714) 362-0096
     E: JeffL@jlohman.com
10   Attorneys for Plaintiff, Rickie Stevens
11

12                                UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEVADA
13
     RICKIE STEVENS,                                     Case No.: 2:20-cv-01571-RFB-VCF
14
                Plaintiff,
15
     vs.
16
                                                         JOINT STIPULATION OF DISMISSAL AS
     FIRST PREMIER BANK, and                             TO TRANSUNION, LLC
17
     TRANSUNION, LLC.,
18              Defendants.

19

20                  Plaintiff, Rickie Stevens (“Plaintiff”), and Defendant, TransUnion, LLC
21
     (“TRANSUNION”), through their undersigned counsel, and pursuant to Federal Rule of Civil
22
     Procedure 41(a)(1)(A)(ii), hereby stipulate to the dismissal of Plaintiff’s claims in this action, with
23
     prejudice, against TransUnion, LLC. Parties will bear their own fees and costs.
24

25

26                                                          Respectfully submitted,
27
     Dated: July 2, 2021
28                                                          By: /s/ Jeffrey Lohman
                                                            Jeffrey Lohman, Bar #032315


                                                 -1-
                        JOINT STIPULATION OF DISMISSAL AS TO TRANSUNION, LLC
 1                                (Pro Hac Vice)
                                  The Law Office of Jeffrey Lohman, P.C.
 2
                                  28544 Old Town Front St., Ste. 201
 3                                Temecula, CA 92590
                                  Tel. (866) 329-9217
 4                                Fax (714) 362-0096
                                  E: JeffL@jlohman.com
 5
                                  Attorney for Plaintiff
 6

 7                                By: /s/Jennifer Bergh
 8
                                  Jennifer Bergh
                                  Nevada Bar No. 14480
 9                                jbergh@qslwm.com
10                                2001 Bryan Street, Suite 1800
                                  Dallas, Texas 75201
11
                                  (214) 560-5460
12                                (214) 871-2111 Fax
                                  Attorneys for Defendant, TransUnion, LLC
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                              -2-
     JOINT STIPULATION OF DISMISSAL AS TO TRANSUNION, LLC
 1
                                      CERTIFICATE OF SERVICE
 2

 3          I hereby certify that on July 2, 2021, a true and correct copy of the foregoing Stipulation

 4   of Dismissal with Prejudice as to TransUnion, LLC was filed using the Court’s CM/ECF system,
     which will notify all attorneys of record.
 5

 6

 7

 8                                                        By: /s/ Jeffrey Lohman
                                                          Jeffrey Lohman, Bar #032315
 9                                                        (Pro Hac Vice)
10                                                        The Law Office of Jeffrey Lohman, P.C.
                                                          28544 Old Town Front St., Ste. 201
11                                                        Temecula, CA 92590
                                                          Tel. (866) 329-9217
12                                                        Fax (714) 362-0096
13                                                        E: JeffL@jlohman.com
                                                          Attorney for Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                 -3-
                        JOINT STIPULATION OF DISMISSAL AS TO TRANSUNION, LLC
 1

 2
                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEVADA
 3
     RICKIE STEVENS,                                   Case No.: 2:20-cv-01571-RFB-VCF
 4
     Plaintiff,
 5

 6   vs.                                               [PROPOSED] ORDER OF DISMISSAL
 7   FIRST PREMIER BANK, and TRANSUNION,
     LLC.,
 8

 9
                    Defendants.
10

11
             Plaintiff, Rickie Stevens (“Plaintiff”), and Defendant TransUnion, LLC, (“Defendant”),
12
     having filed a Joint Stipulation of Dismissal and the Court being otherwise sufficiently advised,
13

14           IT IS HEREBY ORDERED that Plaintiff’s claim against Defendant are DISMISSED

15   with prejudice with each party to bear their own costs and attorneys’ fees.
16
             SO ORDERED.
17

18
             Dated: _________________
                     July 6, 2021
19

20                                                                ____________________
                                                                  Richard F. Boulware, II
21
                                                                  United States District Judge
22

23

24

25

26

27

28




                                                  -1-
                                     [PROPOSED] ORDER OF DISMISSAL
